United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.S., Appellant
and
U.S. POSTAL SERIVCE, MAIN POST OFFICE,
Maywood, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1955
Issued: June 23, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On September 25, 2015 appellant filed a timely appeal of a July 16, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish a herniated disc
causally related to an August 15, 2014 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted new evidence with his appeal to the Board. However, the Board may
only review evidence that was in the record at the time OWCP issued its final decision. See 20 C.F.R.
§§ 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB
389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003)

FACTUAL HISTORY
On April 10, 2015 appellant, then a 56-year-old vehicles operation maintenance assistant,
filed an occupational disease claim (Form CA-2) alleging that on August 15, 2014 he sustained a
herniated disc due to loading his work vehicle. He explained that he had an existing accepted
claim under OWCP File No. xxxxxx164, and that he had suffered ongoing low back pain since
returning to work in April 2011.3 Appellant stopped work on August 22, 2014.
OWCP received an August 25, 2014 report from Dr. Anatoly Rozman, a treating Boardcertified physiatrist, indicating he was waiting on approval by OWCP for a lumbar spine
magnetic resonance imaging (MRI) scan. Dr. Rozman noted that appellant continued to
experience severe pain and had problems ambulating.
In a March 30, 2015 statement, appellant stated that his preexisting herniated disc had
been aggravated by replacing and removing parts and tools from a maintenance vehicle on
August 15, 2014.
By letter dated May 7, 2015, OWCP advised appellant that his case would be converted
to a claim for a traumatic injury as the incident described in his March 30, 2015 statement
occurred during the course of one work shift. It informed him that the evidence of record was
insufficient to support his claim. Appellant was advised as to the medical and factual evidence
required and was afforded 30 days to provide this information.
In response to OWCP’s request, additional evidence was received.
In a September 8, 2014 report, Dr. Rozman noted evidence of degenerative disc disease
with lumbar radiculopathy. He noted that he had previously sent a request to OWCP for
approval of a lumbar spine MRI scan. A physical examination revealed severe lumbar
paraspinal muscle spasm, pain on extension and flexion, decreased lower extremity sensation,
and positive straight leg testing. Dr. Rozman reported that appellant continued to have pain and
was unable to return to work due to his deteriorating condition.
In a February 12, 2015 neurological consultation report, Dr. Alexander Ivanov, a Boardcertified internist with subspecialty certifications in cardiovascular disease and clinical cardiac
electrophysiology, noted appellant was seen for long-standing complaints of low back pain
radiating to his legs. Appellant related that his back had been bothering him since an
employment injury which occurred approximately 20 years ago. Physical examination findings
were provided and the lumbar spine MRI scan was reviewed. Dr. Ivanov diagnosed low back
pain due to lumbar instability, lumbar foraminal stenosis, and lumbar radiculopathy. He
recommended an L2-3 decompression and L5-S1 decompression and fusion surgery.
OWCP also received a March 23, 2015 permanent impairment rating by Dr. Rozman.

3

OWCP also noted that appellant had a 1986 claim under OWCP File No. xxxxxx164 which had been accepted
for lumbar strain. Appellant filed a notice of recurrence of disability under the prior claim number on August 15,
2014, which was denied on April 16, 2015.

2

By decision dated July 16, 2015, OWCP denied appellant’s claim. It found the medical
evidence insufficient to establish a causal relationship between the diagnosed medical condition
and the accepted work incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.7
First, the employee must submit sufficient evidence to establish that he actually experienced the
employment incident at the time, place, and in the manner alleged.8 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.9
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.10 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.11 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.12

4

5 U.S.C. § 8101 et seq.

5

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

6

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

7

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 5.

8

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

9

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 5.
10

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
11

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

12

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

ANALYSIS
Appellant alleged that he sustained a herniated disc on August 15, 2014 due to unloading
equipment from his work vehicle. OWCP accepted that the August 15, 2014 incident occurred
as alleged, but found that appellant had not established a diagnosed medical condition causally
related to the claimed incident. The issue is whether the medical evidence establishes that
appellant sustained an injury as a result of this incident.
The determination of whether an employment incident caused an injury is generally
established by medical evidence.13 The record is devoid of any medical evidence discussing the
August 15, 2015 incident or diagnosing a medical condition causally related to the accepted
incident. In support of his claim appellant submitted reports from Drs. Ivanov and Rozman.
Dr. Rozman diagnosed degenerative disc disease with lumbar radiculopathy while Dr. Ivanov
diagnosed lumbar instability, lumbar foraminal stenosis, and lumbar radiculopathy. Neither
physician mentioned or discussed any medical condition due to loading a work vehicle on
August 15, 2014.
The Board finds that appellant has not established that the August 15, 2014 employment
incident resulted in an injury. OWCP advised appellant that he must provide a comprehensive
medical report which described his symptoms, test results, diagnosis, treatment, and include a
physician’s opinion on the cause of his condition. Appellant failed to submit any such medical
documentation in response to OWCP’s request.
The Board has held that the fact that a condition manifests itself during a period of
employment does not raise an inference of causal relation.14 An award of compensation may not
be based on surmise, conjecture, or speculation. Neither the fact that appellant’s condition
became apparent during a period of employment nor the belief that his condition was caused,
precipitated, or aggravated by his employment is sufficient to establish causal relationship.15 As
there is no probative, rationalized medical evidence containing a medical diagnosis and
explaining how the diagnosed condition was causally related to the accepted August 15, 2014
incident, he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

13

J.J., supra at note 11; Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002).

14

L.D., Docket No. 09-1503 (issued April 15, 2010); D.I., 59 ECAB 158 (2007) Daniel O. Vasquez, 57 ECAB
559 (2006).
15

See D.U., Docket No. 10-144 (issued July 27, 2010); D.I., 59 ECAB 158 (2007); Robert Broome, 55 ECAB
339 (2004); Anna C. Leanza, 48 ECAB 115 (1996).

4

CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish a herniated
disc causally related to an August 15, 2014 incident.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 16, 2015 is affirmed.
Issued: June 23, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

